REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-16 and 19-34 are allowable.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on June 14th, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive. The 103 rejections of the claims have been withdrawn.

Regarding claims 13, 23, and 33 the closest prior art is Zhuang et al. (US 2016/0078771 A1). 
Regarding claim 13, Zhuang teaches a pupillary assisted communication system, comprising: 
a.	a pupillary-response sensing device constructed and arranged to generate subject data;
b.	a non-pupillary response sensing device constructed and arranged to generate subject data; 
c. at least one computing device comprising a display, memory, and at least one processor constructed and arranged for executing a hybrid classification algorithm comprising a plurality of steps comprising: 

ii.	executing a feature extraction algorithmic step to produce at least one feature vector, the feature algorithmic step comprising:
a vector computing sub-step; 
iii.	translating the feature vector; and 
iv.	providing feedback via the at least one computing device display.
	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 13 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including the feature algorithmic step comprising: a scatter matrix computing sub-step; and an eigenvector and eigenvalue computing sub-step.

Regarding claim 23, Zhuang teaches a pupillary assisted communication system, comprising: 
a.	a pupillary-response sensing device constructed and arranged to generate subject data;
b.	a non-pupillary response sensing device constructed and arranged to generate subject data; 
c. at least one computing device constructed and arranged for executing a hybrid classification algorithm comprising a plurality of steps comprising: 
grouping subject data from the pupillary-response and non-pupillary response sensing devices into sample blocks; 
executing a feature extraction algorithmic step to produce at least one feature vector, the feature algorithmic step comprising:
a vector computing sub-step; 
translating the feature vector; and 
	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 23 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including the feature algorithmic step comprising: a scatter matrix computing sub-step; and an eigenvector and eigenvalue computing sub-step

Regarding claim 33, Zhuang teaches a pupillary assisted communication system comprising a computing device constructed and arranged for: 
	a.	receiving subject data generated from: 
	i.	a pupillary-response sensing device constructed and arranged to generate subject data; and
	ii.	a non-pupillary response sensing device constructed and arranged to generate subject data; and 
b.	executing a hybrid classification algorithm comprising a plurality of steps comprising: 
i.	grouping subject data from the pupillary-response and non-pupillary response sensing devices into sample blocks; 
ii.	executing a feature extraction algorithmic step to produce at least one feature vector, the feature algorithmic step comprising:
	A.	a vector computing sub-step; 
iii.	translating the feature vector; and 
	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 33 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including the feature algorithmic step comprising: B. a scatter matrix computing sub-step; and C. an eigenvector and eigenvalue computing sub-step.

Regarding claims 14-16, 19-22, 24-32, and 34, these claims depend on an allowable base claim and are therefore allowable for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL OESTREICH/
Examiner, Art Unit 2872

/MARIN PICHLER/Primary Examiner, Art Unit 2872